Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sherry Murphy on 4/22/2022.
The application has been amended as follows: 
Claim 15 has been replaced: 

15. A method of administering dutasteride or finasteride to a subject comprising:
a) calculating a cumulative relative risk of prostate cancer for the subject based on
genotypes detected, in a nucleic acid sample obtained from the subject, at a plurality of
biallelic polymorphic loci, wherein the allele present is detected for both copies of each
biallelic polymorphic loci, and wherein the plurality of biallelic polymorphic loci consists
of rs1465618, rs12621278, rs7679673, rs6465657, rs2928679, rs1512268, rs16901979,
rs620861, rs10993994, rs7127900, rs12418451, rs11649743, rs4430796, rs2735839,
rs5945619 and optionally any one or more SNPs selected from the group consisting of
rs721048, rs2660753, rs10934853, rs17021918, rs9364554, rs10486567, rs10086908,
rs16902094, rs6983267, rs1447295, rs1571801, rs4962416, rs10896449, rs1859962,
rs8102476, rs887391, rs9623117, and rs5759167;
b) identifying the subject as having a cumulative relative risk that is greater than an average
population risk; and
c) administering dutasteride or finasteride to the subject.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 	The claim is free of the prior art because the prior art does not teach calculating a cumulative relative risk score based on genotypes detected of the limited groups encompassed by the claim, where the score cannot be based on any SNP not recited in the claim and must be based on at least the first fifteen recited SNP. 
 	The closest prior art is Gudmundsson et al. (WO 2010/128530) which teaches calculating a cumulative relative risk of prostate cancer, and teaches the calculation is based on SNPS including markers that are associated with susceptibility of prostate cancer naming rs6465657,  rsl6901979, rs7127900, rs7679673,  rs1512268,  rs10993994,  rs4430769,  rs11649743 and rs2735839 (p. 38).   Additionally Gudmundsson et al. teaches rs620861 and rs5945619 (p. 37).  
Gudmundsson et al. does not teach a method wherein the plurality of markers that the score is based upon “is” or consists of the markers in (i) in the claim, as Gudmundsson et al. does not teach markers rs1465618, rs12621278, rs2928679, or rs12418451, nor does Gudmundsson et al. teach the recited rs6465657,  rsl6901979, rs7127900, rs7679673,  rs1512268,  rs10993994,  rs4430769,  rs11649743 and rs2735839, rs620861 and rs5945619 within a limited set excluding other SNP that are listed in the disclosure along with the recited SNP.  While each of rs1465618, rs12621278, rs2928679, or rs12418451 (See Kader et al. and Varghese et al.), each were known within a larger set of prostate cancer associated SNP and there is no suggestion in the prior art to arrive at a calculation based only on the SNP as required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/             Primary Examiner, Art Unit 1634